Exhibit 99.5 UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma combined consolidated financial information and accompanying notes show the impact on the historical financial conditions and results of operations of CenterState, Platinum Bank Holding Company (“Platinum”) and Gateway Financial Holdings of Florida, Inc. (“Gateway”) have been prepared to illustrate the effects of the merger under the acquisition method of accounting. See “The Merger — Accounting Treatment.” The unaudited pro forma combined consolidated balance sheet as of September 30, 2016 is presented as if the Platinum and the Gateway mergers had occurred on September 30, 2016. The unaudited pro forma combined consolidated income statements for the year ended December 31, 2015 and the nine months period ended September 30, 2016 are presented as if both mergers had occurred on January1, 2015. The historical consolidated financial information has been adjusted to reflect factually supportable items that are directly attributable to the merger and, with respect to the income statement only, expected to have a continuing impact on consolidated results of operations, as such, CenterState’s one-time merger costs for either merger are not included. The unaudited pro forma combined consolidated financial statements are provided for informational purposes only. The unaudited pro forma combined consolidated financial statements are not necessarily, and should not be assumed to be, an indication of the results that would have been achieved had the merger been completed as of the dates indicated or that may be achieved in the future. The preparation of the unaudited pro forma combined consolidated financial statements and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma combined consolidated financial statements should be read together with: • the accompanying notes to the unaudited pro forma combined consolidated financial statements; • CenterState’s audited consolidated financial statements and accompanying notes as of and for the twelve months ended December31, 2015, included in CenterState’s Annual Report on Form 10-K for the year ended December31, 2015 filed on March 3, 2016; • CenterState’s unaudited condensed consolidated financial statements and accompanying notes as of and for the nine months ended September 30, 2016, included in CenterState’s Quarterly Report on Form 10-Q for the nine months ended September 30, 2016 filed on November 3, 2016; • Platinum’s audited consolidated financial statements and accompanying notes as of and for the year ended December31, 2015 included as Exhibit 99.1 to this Form 8-K; • Platinum’s unaudited condensed consolidated financial statements and accompanying notes as of and for the nine months ended September 30, 2016 included as Exhibit 99.2 in this Form 8-K; • Gateway’s audited consolidated financial statements and accompanying notes as of and for the year ended December31, 2015 included as Exhibit 99.3 to this Form 8-K; • Gateway’s unaudited condensed consolidated financial statements and accompanying notes as of and for the nine months ended September 30, 2016 included as Exhibit 99.4 in this Form 8-K. 1 Unaudited Pro Forma Combined Consolidated Balance Sheet
